DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CITY OF WEST PALM BEACH,
                             Appellant,

                                    v.

                          MATTHEW LADD,
                             Appellee.

                              No. 4D17-3597

                          [January 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2015-CA-
002487-XXXX-MBAA.

   Anthony Stella and Zoë Panarites, Assistant City Attorneys, City
Attorney Office, City of West Palm Beach, for appellant.

  Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.